Citation Nr: 0939196	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than July 1, 
2001, for a 10 percent rating for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which increased the Veteran's tinnitus rating from 
0 to 10 percent retroactively effective from March 24, 2002, 
supposedly one year before the receipt of his claim for a 
higher rating for this condition.  Also in that decision, the 
RO confirmed and continued the noncompensable (i.e., zero 
percent) rating for the hearing loss in his right ear and, 
among other things, denied his claims for service connection 
for left ear hearing loss and PTSD.

In an October 2003 statement, the Veteran raised the 
additional issue of his entitlement to an earlier effective 
date for his 10 percent tinnitus rating.  And in a subsequent 
April 2004 decision, the RO granted an earlier effective date 
of July 1, 2001, for this rating.  He continued to appeal for 
an even earlier effective date. 

In November 2006 the Board denied the Veteran's claim for a 
rating higher than 10 percent for his tinnitus.  The Board 
remanded all of his remaining claims for further development 
and consideration.  They were for:  (i) a compensable rating 
for his right ear hearing loss, (ii) an effective date 
earlier than July 1, 2001, for the 10 percent rating for his 
tinnitus, (iii) service connection for left ear hearing loss, 
and (iv) service connection for PTSD.  The remand of these 
remaining claims, in part, was to provide the Veteran proper 
notice pursuant to the Veterans Claims Assistance Act (VCAA), 
to schedule him for VA audiological and psychiatric 
examinations, and to make additional efforts to verify his 
claimed stressors concerning his Vietnam service.



Upon completing this additional development on remand, the 
Appeals Management Center (AMC) issued a decision in March 
2009 granting service connection for the hearing loss in the 
left ear.  So when combined with the already service-
connected hearing loss in the right ear, the Veteran now has 
a bilateral hearing loss disability, which the AMC continued 
to rate as noncompensable - including in a May 2009 
supplemental statement of the case (SSOC).  The AMC also 
continued to deny the other claims for service connection for 
PTSD and for an effective date earlier than July 1, 2001, for 
the 10 percent rating for the tinnitus.

Regrettably, the Board must again remand the claim for 
service connection for a psychiatric disorder, inclusive of 
PTSD, to the RO via the AMC for still further development and 
consideration.  But the Board is going ahead and deciding the 
claims for a higher rating for the bilateral hearing loss and 
for an earlier effective date for the 10 percent rating for 
the tinnitus.


FINDINGS OF FACT

1.  The results of four VA audiological evaluations show the 
Veteran has Level I hearing acuity bilaterally, meaning in 
both ears.

2.  An April 1970 rating decision granted service connection 
and assigned a noncompensable rating for labyrinthitis with 
tinnitus.

3.  The Veteran was notified of that decision and of his 
appellate rights in a May 1970 letter, but he did not appeal 
within one year of that notice.  

4.  A VA progress note showing treatment for tinnitus on July 
1, 2002, was accepted as an informal claim for increased 
compensation for this condition.

5.  The RO eventually granted an increased rating of 10 
percent for the Veteran's tinnitus, retroactively effective 
from July 1, 2001, one year prior to his informal claim.  

6.  During that intervening period from May 1970 until July 
1, 2002, neither a formal nor an informal communication in 
writing was received from the Veteran requesting a higher or 
increased rating for his tinnitus.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2009).

2.  The criteria also are not met for an effective date 
earlier than July 1, 2001, for the 10 percent rating for the 
tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and apprise him of the specific 
information and evidence that VA will obtain and of the 
specific information and evidence he is expected to provide.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).



In the present case, VA initially provided the Veteran this 
contemplated notice concerning his increased-rating claim for 
hearing loss in an April 2003 letter, prior to initially 
adjudicating his claim in September 2003, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  In a decision since issued, Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Court attempted 
to clarify VA's notice obligations in increased-rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate the claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement. As well, said the Court, VA was required to 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that 
were relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The U.S. Court of Appeals for the Federal Circuit, however, 
has since reversed the lower Veteran's Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  The Federal Circuit Court 
clarified that VA need not provide this type of claim-
specific notice.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  And reviewing the April 2003 
correspondence in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.



It further deserves mentioning that, pursuant to the Board's 
November 2006 remand, an additional VCAA notice letter was 
sent to the Veteran in December 2006 to comply with the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), which held that the VCAA notice 
requirements apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  And although that letter 
was not issued prior to the initial adjudication of his claim 
in September 2003, the AMC has since readjudicated the claim 
in the May 2009 SSOC, including considering any additional 
evidence received in response to that additional VCAA notice.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that, as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication of a claim - such as in a SSOC, "cures" any 
timing problem resulting from inadequate, incomplete, or lack 
of notice prior to an initial adjudication.)

With respect to the claim for an earlier effective date for 
the 10 percent rating assigned for tinnitus, the Board points 
out that this is a downstream issue that arose from an 
earlier increased-rating claim.  That is to say, the 
September 2003 rating decision at issue in this appeal 
assigned an increased rating of 10 percent for the Veteran's 
tinnitus, initially retroactively effective from March 24, 
2002.  He responded by filing a timely notice of disagreement 
(NOD) contesting the effective date of this higher rating, 
and the RO eventually assigned an earlier effective date of 
July 1, 2001.  But he has since continued to appeal.

In this circumstance, where the claim arose in another 
context - namely, the Veteran trying to establish his 
entitlement to a higher rating, and that initial claim since 
has been granted, VA is not required to send a new VCAA 
letter concerning a downstream issue like, here, the 
effective date assigned for that higher rating.  VAOPGCPREC 
8-2003 (Dec. 2003).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case (SOC) if the 
disagreement is not resolved.  Id.  Here, the RO issued a SOC 
addressing the downstream earlier-effective-date claim in 
April 2004.  See also Huston v. Principi, 17 Vet. App. 195 
(2003) (proper VCAA notice requires notifying the Veteran 
that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  In any 
event, however, the Board's November 2006 remand specifically 
instructed the AMC to issue a VCAA notice letter concerning 
his downstream earlier-effective-date claim.  And on remand, 
the AMC issued this notice letter in December 2006, which 
fully addressed the downstream issue of an earlier effective 
date for the assignment of the 10 percent rating for the 
tinnitus.  So the Veteran has been provided notice beyond 
that required by law.  

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All records that he 
and his representative identified as pertinent have been 
obtained.  38 C.F.R. § 3.159(c)(1), (c)(2).  He was not 
provided an examination in connection with his claim for an 
earlier effective date since this issue does not involve 
assessing the current severity of his tinnitus, rather, his 
potential entitlement to the higher 10 percent rating in 
years past.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); 38 C.F.R. § 3.159(c)(4)(A) - (C) (2008).  And he was 
provided VA examinations to assess and reassess the severity 
of his bilateral hearing loss.  Indeed, on remand, VA most 
recently provided him an examination concerning his hearing 
loss disability in February 2009, and the findings obtained 
provide the information needed to evaluate the severity of 
this condition.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  So the examination is adequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is thus satisfied the AMC 
substantially complied with the November 2006 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.  Increased Rating for Bilateral Hearing Loss

A.  Procedural History

This claim has a complex procedural history worth mentioning.  
The record shows the Veteran developed high frequency hearing 
loss in his right ear while on active duty in the military.  
Consequently, in an April 1970 decision, the RO granted 
service connection for right ear hearing loss, assigning a 
noncompensable disability rating.

In March 2003 the Veteran filed a claim for an increased 
rating for his right ear hearing loss.  The RO denied his 
claim in September 2003, and this appeal ensued.  

During the pendency of this appeal, the RO issued another 
decision in March 2009 granting service connection for left 
ear hearing loss.  The RO assigned a noncompensable rating 
from the date it had received his claim on March 24, 2003.  
So he is now service connected for hearing loss in both ears, 
typically referred to as "bilateral" (meaning right and 
left ear) hearing loss.

In the March 2009 decision, the AMC erroneously indicated 
that it was merely effectuating a Board decision that had 
supposedly granted service connection for left ear hearing 
loss.  But Board had not adjudicated this claim, instead 
merely remanded it in November 2006 with instructions to 
provide the Veteran a proper notice letter under the VCAA and 
to obtain any outstanding medical records.  So at no time did 
the Board grant service connection for left ear hearing loss, 
as the AMC mistakenly indicated.

Nevertheless, the Board will accept the AMC's decision that 
service connection has been established for left ear hearing 
loss, since the issue of severance is not before the Board at 
this time.  Therefore, since the Veteran is now service 
connected for hearing loss in both ears - again, meaning 
bilaterally, the Board must adjudicate the claim for an 
increased rating for bilateral hearing loss since it is 
unable to adjudicate each ear separately.  

B.  Applicable Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating 
claim, however, when in assessing the present level of 
disability the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus 
is from one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

C.  Analysis

Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral 
hearing loss at the noncompensable level.  The evidence for 
consideration includes four VA audiological evaluation 
reports, none of which show the Veteran's hearing loss 
warrants a compensable rating.  

During his first evaluation in September 2002, audiometric 
testing of the right ear revealed a 25-decibel loss at the 
1000 Hz level, and a 15-decibel loss at the 2000, 3000, and 
4000 Hz levels, for an average decibel loss of 15.  
Audiometric testing of the left ear revealed a 10-decibel 
loss at the 1000 Hz level, a 5-decibel loss at the 2000 Hz 
level, and a 15-decibel loss at the 3000 and 4000 Hz levels, 
for an average decibel loss of 15.  Speech discrimination was 
100 percent for each ear.  

Similar findings were also reported in three subsequent VA 
audiological evaluations.  In September 2003, audiometric 
testing of the right ear revealed a 20-decibel loss at the 
1000 Hz level, and a 15-decibel loss at the 2000, 3000, and 
4000  Hz levels, for an average decibel loss of 16.  Results 
for the left ear revealed a 10-decibel loss at the 1000, 
2000, and 3000 Hz levels, and a 15-decibel loss at the 4000 
Hz level, for an average decibel loss of 11.  Speech 
discrimination was 96 percent for each ear.  

During a VA examination in November 2003, audiometric testing 
of the right ear revealed a 20-decibel loss at the 1000 Hz 
level, a 10-decibel loss at the 2000 Hz level, a 15-decibel 
loss at the 3000 Hz level, and a 20-decibel loss at the 4000 
Hz level, for an average decibel loss of 16.  Results for the 
left ear revealed a 15-decibel loss at the 1000 Hz level, a 
10-decibel loss at the 2000 and 3000 Hz levels, and a 15-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 13.  Again, speech discrimination was 96 percent for 
each ear.

And at his most recent VA audiological examination in 
February 2009, audiometric testing of the right ear revealed 
a 20-decibel loss at the 1000 Hz level, a 10-decibel loss at 
the 2000 Hz level, and a 15-decibel loss at the 3000 and 4000 
Hz levels, for an average decibel loss of 15.  Results for 
the left ear revealed a 15-decibel loss at the 1000 Hz level, 
a 10-decibel loss at the 2000 Hz level, a 15-decibel loss at 
the 3000 Hz level, and a 25-decibel loss at the 4000 Hz 
level, for an average decibel loss of 16.  This speech 
discrimination was 100 percent for each ear. 

Applying these findings to Table VI of 38 C.F.R. § 4.85, a 
Roman Numeral I is derived for each ear.  This is determined 
by intersecting the percent of speech discrimination row (92-
100) with the puretone threshold average column (0-41).  
A noncompensable rating is then derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column II.  Thus, 
the findings contained in the four VA audiological evaluation 
reports provide no basis for a compensable disability rating 
for the Veteran's bilateral hearing loss.  

The Board has considered statements provided by the Veteran 
that his hearing loss warrants a compensable disability 
rating.  However, it is important for him to understand that 
disability ratings for hearing impairment are derived by a 
"mechanical" - meaning a nondiscretionary - application of 
the numeric designations assigned after audiological 
evaluations are rendered, which in this case clearly show 
that his bilateral hearing loss was properly rated at the 
noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Moreover, during his several VA 
compensation examinations there was sufficient description of 
the effect of his disability on his daily activities, such as 
when in the presence of background noise.  38 C.F.R. § 4.10.  
See also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating for his bilateral hearing loss.  And 
since the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is denied. 

III.  Entitlement to an Effective Date 
earlier than July 1, 2001, for the 10 Percent 
Rating for Tinnitus

The rating for the Veteran's tinnitus was increased from 0 to 
10 percent (the highest possible rating, see 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, and Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006)), ultimately retroactively 
effective from July 1, 2001.  This appeal is for an even 
earlier effective date.  But for the reasons and bases set 
forth below, the Board finds no grounds to grant this 
request.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased rating, unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (o)(2); see also Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Thus, under Harper, three possible dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an 
increase in disability precedes the claim by more than a 
year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Determining the appropriate effective date for an increased 
rating under the effective date regulations thus involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran may file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

The essential facts in this case are not in dispute.  The 
Veteran initially filed a claim for service connection for 
tinnitus in December 1969, shortly after his separation from 
active duty.  In an April 1970 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for labyrinthitis with tinnitus, effective 
retroactively from November 23, 1969, the day after his 
separation from active duty.  He was notified of that rating 
decision and of his appellate rights in a letter dated in May 
1970.  Since he did not seek appellate review within one year 
of that notification, that decision became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West Supp. 2005); see also 38 C.F.R. §§ 20.302, 
20.1103 (2008).



The Veteran took no further action with respect to the rating 
assigned for his labyrinthitis with tinnitus until May 24, 
2003.  On that date, the RO received his VA Form 21-526, 
Veteran's Application For Compensation and/or Pension, 
wherein he indicated that his disability due to labyrinthitis 
and tinnitus had worsened.  Attached to his claim were VA 
treatment records, one of which showed treatment for tinnitus 
on July 1, 2002.  As will be discussed below, this treatment 
record was eventually designated as an informal claim for 
increase.

In the September 2003 decision at issue, the RO determined 
the Veteran's labyrinthitis and tinnitus should be rated 
separately under different diagnostic criteria because they 
are separate and distinct conditions.  See also Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
Indeed, tinnitus is defined as "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking, see Dorland's 
Illustrated Medical Dictionary, 1714 (28th ed. 1994), whereas 
labyrinthitis is defined as inflammation of the labyrinth 
(inner ear), accompanied by hearing loss and vertigo.  
See Dorland's Illustrated Medical Dictionary, 1009 (31st ed. 
2007).  

The RO initially assigned the higher 10 percent rating for 
the Veteran's tinnitus retroactively effective from March 24, 
2002, since it was factually ascertainable that his tinnitus 
met the criteria for this higher 10 percent rating one year 
prior to the date of receipt of his formal claim on March 24, 
2003.  The RO noted that DC 6260 provides a 10 percent rating 
for recurrent tinnitus.  38 C.F.R. § 4.87, DC 6260.  
Parenthetically, the RO initially deferred rating his 
labyrinthitis until issuing a January 2004 decision, wherein 
it assigned a noncompensable rating for this separate 
disability.  In any event, neither the noncompensable rating 
nor the effective date of his labyrinthitis is the subject of 
this appeal.

In April 2004 the RO issued a corrected decision assigning an 
earlier effective date of July 1, 2001, for the 10 percent 
rating for the tinnitus.  In so doing, the RO determined that 
the VA progress note dated July 1, 2002, constituted an 
informal claim for an increased rating.  The RO also 
determined the Veteran's tinnitus was clearly present for at 
least a year prior to the date of that informal claim since 
the record established that it had indeed been present since 
service.  Thus, the RO properly concluded that the assignment 
of the 10 percent rating should be retroactively effective 
from one year prior to the date of claim, which in this case 
was July 1, 2001.  See 38 C.F.R. § 3.400(o)(2); see also 
Harper, supra. 

The Veteran believes he is entitled to an even earlier 
effective date for this 10 percent rating for his tinnitus.  
He contends this rating should instead go back to the day 
after his separation from active duty, like his initial 
noncompensable rating.  The RO correctly explained to him, 
however, that the rating schedule did not provide a 10 
percent rating for tinnitus until March 10, 1976, so his 
argument that his 10 percent rating be assigned back to 1969 
has no merit because there was no possibility of receiving 
this higher rating prior to March 10, 1976.  But even 
assuming for the sake of argument that such a rating was 
available at the time of his initial claim in 1969, it is 
important for him to understand that the April 1970 
rating decision - since not appealed, is final and binding 
on him based on the evidence then of record and, therefore, 
cannot be altered absent a collateral attack showing of clear 
and unmistakable error (CUE).  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.105(a).  And there is no indication in the 
record that he is collaterally challenging that April 1970 
rating decision based on CUE, since a claim of CUE has not 
been properly raised or pleaded.

As a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995) (same).  The Veteran, however, has not 
met this threshold requirement.  

In his notice of disagreement (NOD), the Veteran argued to 
the effect that the 1970 rating decision was erroneous for 
not assigning a compensable rating for his tinnitus.  In 
particular, he stated:  "I feel that I am entitled to back 
disability when I first applied in 1970.  I feel that I was 
wrongfully denied this disability when I applied in 1970 
since the Army knew I had tinnitus in my right ear from their 
own doctor's reports after being examined."  

By this statement, however, the Veteran is simply describing 
how the RO allegedly erred in 1970 by assigning a 
noncompensable rating for his labyrinthitis with tinnitus, 
but this is not an attempt to raise a separate claim of CUE 
under 38 C.F.R. § 3.105(a).  The Court has held that it is an 
"unassailable proposition that merely to aver that there was 
CUE in a case is not sufficient to raise the issue.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  "[B]road brush 
allegations" and "general, non-specific claim[s] of 
'error'" are insufficient to satisfy the requirement that 
CUE claims be pled with "some specificity."  Id.  In other 
words, the Veteran has not alleged facts that, if true, would 
"compel [ ] the conclusion" that the April 1970 rating 
decision would have been "manifestly different but for the 
error."  Id. at 43.  In short, his statements in his NOD do 
not constitute a claim of CUE.  

In June 2004 written argument, the Veteran's representative 
also maintained that the 10 percent rating for tinnitus 
should be effective all the way back to 1970, "given the 
factual evidence of record establishing that he had tinnitus 
from this point forward and that it was erroneous error in 
failing to grant a compensable evaluation initially."  The 
representative then pointed out that, in Wanner v. Principi, 
17 Vet. App. 4 (2003), the Court held that the trauma 
requirement that existed prior to June 1999 was invalid.  The 
Board finds, however, that these statements also fail to meet 
the threshold requirement for a CUE claim.  

The representative is correct in that the Court in Wanner 
invalidated that portion of VA's regulation concerning 
tinnitus which required that compensation should only be 
allowed for head injury, concussion, or acoustic trauma.  
Instead, the Court held that persistent tinnitus, no matter 
how it was acquired during service, entitled a Veteran to 
compensation under the rating schedule.  Id.  The record also 
shows that the Veteran has experienced persistent tinnitus 
since service.  Nevertheless, the argument that the Wanner 
decision should be retroactively applied has no legal merit.  
In VAOPGCPREC 9-94 (March 25, 1994), VA's Office of General 
Counsel concluded that Court decisions invalidating VA 
regulations or statutory interpretations do not have 
retroactive effect in relation to prior "final" 
adjudications of claims and should only be given retroactive 
effect as they relate to claims still open on direct review.  
The Board is bound by this General Counsel decision.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Since the April 1970 rating decision is final and binding on 
the Veteran, absent an appeal, with no subsequent claim 
submitted prior to July 1, 2002, there is simply no basis to 
assign an effective date prior to July 1, 2001 (one year 
before receiving that claim), for the 10 percent rating for 
his tinnitus.  

Since the issue of CUE concerning the April 1970 rating 
decision is not on appeal, the Veteran is not entitled to an 
effective date based on his initial claim in 1969.  The Court 
has held that the rule of finality regarding an original 
claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective dated under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").

In sum, since the April 1970 rating decision is final, the 
Veteran is not entitled to an effective date back to the day 
after his separation from active duty.  In addition, 
the Board has reviewed the record and finds no document, 
correspondence, or treatment record that can be construed as 
a formal or informal claim during the intervening period 
between the April 1970 final rating decision and the informal 
claim dated on July 1, 2002.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.400(o)(1) and (2) (2004); see also Harper, 
10 Vet. App. at 126.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than July 1, 2001, for the grant of the higher 
10 percent disability rating for tinnitus, in turn meaning 
the benefit-of-the-doubt rule does not apply.   38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  Thus, the appeal is denied.


ORDER

A compensable rating for bilateral hearing loss is denied. 

An effective date earlier than July 1, 2001, for the 10 
percent rating for tinnitus also is denied. 


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's remaining claim 
for service connection for a psychiatric disorder, inclusive 
of PTSD.  

The Veteran claims that he developed PTSD as a result of his 
seven-month tour in Vietnam.  Service connection for PTSD 
requires:  [1] medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressor), [2] credible supporting 
evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).



The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as the Court noted, a more susceptible person 
could have PTSD under the DSM-IV criteria given his or her 
exposure to a traumatic event that would not necessarily have 
the same effect on "almost everyone."  Cohen v. Brown, 10 
Vet. App. 128, 140-141 (1997).

In this particular case at hand, it is unclear whether the 
Veteran has this required DSM-IV diagnosis of PTSD, and, if 
even if he does, whether is it based on a verified stressor 
in service.  Records from the Vet Center show treatment for 
major depressive disorder, as well as PTSD.  The diagnosis of 
PTSD was based on an alleged incident in which the Veteran 
claimed to have been knocked unconscious after being thrown 
in the air by a nearby explosion from some kind of incoming 
rocket or mortar.  Unfortunately, though, the record does not 
verify that incident occurred and there is no indication the 
Veteran engaged in combat with an enemy force in Vietnam so 
as to not require this independent verification.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).  Since there is no evidence he participated 
in combat, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
statements as to the occurrence of the claimed stressors.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Other stressors, however, have been verified by the record.  
In a recent report from the U.S. Armed Services Center for 
Unit Records Research (CURR), it was noted that the Veteran's 
military personnel file - DA Form 20, verified that he was 
assigned to the General Staff Company, U.S. Army Republic of 
Vietnam (USARV), which was stationed at Long Binh.  Research 
revealed that Long Binh received the following attacks:  (i) 
three 107mm rounds on September 3, 1969; (ii) two rounds of 
122mm rocket rounds on October 3, 1969; (iii)  two 122mm 
rockets on September 5, 1969; (iv) small arms fire on October 
24, 1969; and (v) nine 122mm rockets on November 11, 1969.  

In light of the diagnosis of PTSD at the Vet Center and the 
confirmed stressors involving rocket and mortar attacks while 
station at Long Binh, the Board's November 2006 remand 
directives specifically requested that the Veteran be 
afforded a VA psychiatric examination to determine whether he 
has PTSD due to a verified stressor.  That VA examination was 
held in February 2009, at which time the VA examiner 
diagnosed the Veteran with major depressive disorder and 
anxiety disorder, not otherwise specified, but specifically 
declined to diagnosis PTSD.  The problem with this 
examination, however, is that it does not comply with the 
Board's remand directive that the examiner reviews the 
Veteran's pertinent history.  In particular, the November 
2006 remand specifically states, "[t]o facilitate making 
these determinations, send the claims file to the examiner 
for review of the veteran's pertinent medical history."  In 
his report, however, the VA examiner commented that the 
Veteran's claims file was not provided for review.  This 
failure to review the claims file, because not given this 
opportunity, constitutes remandable error, especially since 
the record contains confirmed stressors in service involving 
the rocket and mortar attacks at Long Binh.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that a remand by the 
Court or Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders.).  See, too, Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (requiring "substantial," as opposed to "exact," 
compliance).

In light of this Stegall violation, the February 2009 VA 
examiner must be given an opportunity to provide further 
comment - after reviewing the claims file, to determine 
whether the Veteran has PTSD and, if he does, whether it is 
related to a verified stressor in service as listed in CURR's 
report.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Moreover, even if it is again determined the Veteran has a 
psychiatric disorder other than PTSD (such as major 
depressive disorder and/or anxiety disorder, not otherwise 
specified), the VA examiner still needs to indicate whether 
this other psychiatric diagnosis is related to Veteran's 
military service.  Although the Veteran has not specifically 
raised a claim for service connection for a psychiatric 
disorder other than PTSD, the Board must nonetheless consider 
this possible additional entitlement.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  If possible, have the VA examiner 
that evaluated the Veteran in February 
2009 submit an addendum to the report of 
the evaluation after being provided an 
opportunity to review the Veteran's 
claims file for the pertinent medical and 
other history.  This review includes a 
complete copy of this remand and the list 
of the stressors during service that the 
CURR confirmed.  

Based on this review of the claims file, 
the examiner must determine whether the 
Veteran has PTSD according to the DSM-IV 
criteria and, if he does, whether it is 
at least as likely as not (50 percent or 
more probable) that any confirmed 
stressor is the cause.  Only the verified 
events, including the rocket and mortar 
attacks listed in CURR's report, may be 
considered as valid stressors.



If discussing whether a diagnosis of PTSD 
is appropriate, the examiner should 
explain how the 
specific DSM-IV criteria were or were not 
met.

But even if, following this additional 
review, it is determined the Veteran does 
not have PTSD but, instead, for example, 
major depressive disorder or 
anxiety disorder, not otherwise 
specified, the examiner still needs to 
indicate whether it is at least as likely 
as not (50 percent or more probable) this 
other diagnosed psychiatric disorder is 
related to the Veteran's military 
service, including to any 
confirmed stressor.

The examiner must discuss the rationale 
of all opinions expressed.

*If, for whatever reason, it is not 
possible to have the February 2009 VA 
examiner comment further, then have the 
Veteran reexamined by someone equally 
qualified to provide these necessary 
opinions.

2.  Then readjudicate the claim for 
service connection for a psychiatric 
disorder, inclusive of but not limited to 
PTSD, in light of the additional 
evidence.  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


